Case: 17-11526     Document: 00515594345         Page: 1    Date Filed: 10/08/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 8, 2020
                                  No. 17-11526                              Lyle W. Cayce
                                                                                 Clerk

   Ralph S. Janvey, in his capacity as court-appointed receiver for the
   Stanford International Bank Limited et al,

                                                           Plaintiff—Appellant,

                                      versus

   GMAG, L.L.C.; Magness Securities, L.L.C.; Gary D.
   Magness; Mango Five Family Incorporated, in its capacity as
   trustee for the Gary D. Magness Irrevocable Trust,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:15-CV-401


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         This case requires us to determine whether the Texas Uniform
   Fraudulent Transfer Act’s—or TUFTA’s—good faith affirmative defense
   allows Defendants-Appellees to retain fraudulent transfers received while on
   inquiry notice of a Ponzi scheme. We initially held it does not. We then
   vacated that decision so that the Supreme Court of Texas could clarify
   whether good faith requires a transferee on inquiry notice to conduct an
Case: 17-11526      Document: 00515594345            Page: 2   Date Filed: 10/08/2020




                                      No. 17-11526


   investigation into the fraud, or, alternatively, show that such an investigation
   would have been futile. Having received an answer to our question, we once
   again hold that the Defendants-Appellees’ good faith defense must fail. We
   therefore REVERSE the district court’s judgment and RENDER judgment
   in favor of Plaintiff-Appellant.
                       I. FACTS & PROCEDURAL HISTORY
          The Securities and Exchange Commission (“SEC”) uncovered the
   Stanford International Bank (“SIB”) Ponzi scheme in 2009. For close to two
   decades, SIB issued fraudulent certificates of deposit (“CDs”) that
   purported to pay fixed interest rates higher than those offered by U.S.
   commercial banks as a result of assets invested in a well-diversified portfolio
   of marketable securities. In actuality, the “returns” to investors were derived
   from new investors’ funds. The Ponzi scheme left over 18,000 investors with
   $7 billion in losses. The district court appointed Plaintiff-Appellant Ralph S.
   Janvey (the “Receiver”) to recover SIB’s assets and distribute them to the
   scheme’s victims.
          Defendants-Appellees are Gary D. Magness and several entities in
   which he maintains his wealth (collectively, the “Magness Parties”).
   Magness was among the largest U.S. investors in SIB. Between December
   2004 and October 2006, Magness purchased $79 million in SIB CDs. As of
   November 2006, Magness’s family trust’s investment committee monitored
   Magness’s investments (including the SIB CDs). In July 2008, Bloomberg
   reported that the SEC was investigating SIB. On October 1, 2008, the
   investment committee met and, given its perceived risk associated with
   continued investment in SIB, persuaded Magness to take back, at minimum,
   his accumulated interest from SIB. Magness’s financial advisor, Tom Espy,
   then approached SIB for a redemption of Magness’s investments. SIB,
   however, informed Espy that redemption would not be possible at that time




                                           2
Case: 17-11526     Document: 00515594345           Page: 3   Date Filed: 10/08/2020




                                    No. 17-11526


   since, “given the general market decline, SIB[] wanted to keep the asset value
   of the CDs on its balance sheet.” This statement contradicted SIB’s public
   claims of liquidity and strong financial health. On October 10, 2008, SIB
   agreed to loan Magness $25 million on his accumulated interest. Between
   October 24 and 28, 2008, Magness borrowed an additional $63.2 million
   from SIB. In total, Magness received $88.2 million in cash from SIB in
   October 2008.
          The Receiver sued the Magness Parties to recover funds under
   theories of (1) fraudulent transfer pursuant to TUFTA and (2) unjust
   enrichment. The Receiver obtained partial summary judgment as to funds in
   excess of Magness’s original investments, and Magness returned this $8.5
   million to the Receiver. The Receiver then moved for partial summary
   judgment, seeking a ruling that the remaining amounts at issue were
   fraudulent transfers. The Magness Parties also moved for summary
   judgment on a good faith defense under TUFTA and the Receiver’s unjust
   enrichment claims. On December 21, 2016, the district court granted the
   Receiver’s motion and denied the Magness Parties’ motions.
          The case proceeded to trial in January 2017. Right before trial, the
   district court sua sponte reconsidered its denial of summary judgment on the
   Magness Parties’ unjust enrichment claims and concluded that there had
   been no unjust enrichment. Thus, the only issue presented to the jury was
   whether the Magness Parties received the $79 million, already determined to
   be fraudulent transfers, in good faith. After the Magness Parties presented
   their case-in-chief, the Receiver moved for judgment on the grounds that (1)
   the Magness Parties were estopped from claiming that they took the transfers
   in good faith and (2) no reasonable jury could conclude that the Parties
   established the TUFTA good faith defense. The district court did not rule
   on the motion. The jury found that the Magness Parties had inquiry notice in
   October 2008 that SIB was engaged in a Ponzi scheme, but not actual



                                         3
Case: 17-11526      Document: 00515594345           Page: 4   Date Filed: 10/08/2020




                                     No. 17-11526


   knowledge. The jury also found that further investigation by the Magness
   Parties into SIB would have been futile.
          The Receiver moved for entry of judgment on the verdict, arguing that
   the jury’s finding of inquiry notice meant that, as a matter of law, Magness
   could not have acted in good faith. The Receiver also renewed his motion for
   judgment as a matter of law. The district court denied the Receiver’s motions
   and held that the Magness Parties had satisfied their good faith defense. The
   Receiver renewed his post-trial motions and moved for a new trial. The
   district court denied these motions and issued its final judgment that the
   Receiver take nothing aside from his prior receipt of $8.5 million.
          Appealing that judgment, the Receiver argued that (1) the Magness
   Parties were estopped from contesting their actual knowledge of SIB’s fraud
   or insolvency; (2) the jury’s finding of inquiry notice defeated the Magness
   Parties’ TUFTA good faith defense as a matter of law; (3) the district court’s
   jury instructions were erroneous and reduced the Parties’ burden to establish
   good faith; and (4) the district court erred by granting the Parties’ motion for
   summary judgment on the Receiver’s unjust enrichment claims.
          On January 9, 2019, we decided this case on the second argument.
   Relying on the text of TUFTA and caselaw from the Texas lower courts, this
   court, and the district courts in this Circuit, we reversed the trial court’s
   judgment and rendered judgment in favor of the Receiver. See Janvey v.
   GMAG, L.L.C., 913 F.3d 452, 458 (5th Cir. 2019). Magness then filed
   petitions for panel rehearing and rehearing en banc, in which he argued that
   we should certify a question to the Supreme Court of Texas regarding the
   proper test for determining TUFTA good faith. Because the Texas courts to
   consider TUFTA good faith had not considered whether it includes a diligent
   investigation requirement or a futility exception, we, on May 24, 2019,
   vacated our prior opinion and certified the following question to the Supreme




                                          4
Case: 17-11526      Document: 00515594345            Page: 5    Date Filed: 10/08/2020




                                      No. 17-11526


   Court of Texas: “Is the [TUFTA] ‘good faith’ defense against fraudulent
   transfer clawbacks . . . available to a transferee who had inquiry notice of the
   fraudulent behavior, did not conduct a diligent inquiry, but who would not
   have been reasonably able to discover that fraudulent activity through
   diligent inquiry?” See Janvey v. GMAG, L.L.C., 925 F.3d 229 (5th Cir. 2019).
          On December 20, 2019, the Supreme Court of Texas answered our
   question in the negative and held that “[a] transferee on inquiry notice of
   fraud cannot shield itself from TUFTA’s clawback provision without
   diligently investigating its initial suspicions [of fraud]—irrespective of
   whether a hypothetical investigation would reveal fraudulent conduct.”
   Janvey v. GMAG, L.L.C., 592 S.W.3d 125, 133 (Tex. 2019). The Supreme
   Court of Texas, however, declined to clarify “under what circumstances a
   diligent investigation by a transferee on inquiry notice of fraud will be
   sufficient to establish good faith.” Id. at 132. It also took no position on
   whether the Magness Parties performed a diligent investigation into their
   initial suspicions of SIB’s Ponzi scheme. Id. at 128 n.1.
          Because this case is resolved by our TUFTA good faith analysis, we
   once again only reach the second of the Receiver’s arguments.
                             II. STANDARD OF REVIEW
          We review de novo a renewed motion for judgment as a matter of law.
   Montano v. Orange County, 842 F.3d 865, 873 (5th Cir. 2016). If “there is no
   legally sufficient evidentiary basis for a reasonable jury to find for [a] party,”
   judgment as a matter of law is proper. Id. (quoting Williams v. Hampton, 797




                                           5
Case: 17-11526     Document: 00515594345           Page: 6   Date Filed: 10/08/2020




                                    No. 17-11526


   F.3d 276, 282 (5th Cir. 2015)). Evidence is viewed “in the light most
   favorable to the nonmovant.” Id.
                                 III. DISCUSSION
          The Magness Parties offer several arguments for affirming the district
   court’s judgment. For the reasons that follow, we reject each one.
          TUFTA allows a transferee who receives a transfer in good faith and
   in exchange for reasonably equivalent value to avoid a clawback action by the
   defrauded creditor. Tex. Bus. & Com. Code § 24.009(a). The transferee
   bears the burden of proving TUFTA’s good faith affirmative defense. Flores
   v. Robinson Roofing & Constr. Co., 161 S.W.3d 750, 756 (Tex. App.—Fort
   Worth 2005, pet. denied). Under TUFTA, good faith means that “[a]
   transferee must show that its conduct was honest in fact, reasonable in light
   of known facts, and free from willful ignorance of fraud.” GMAG, 592
   S.W.3d at 129. Texas courts evaluating a TUFTA good faith defense
   consider whether a transferee received fraudulent transfers with actual
   knowledge or inquiry notice of fraud or insolvency. See, e.g., Citizens Nat’l
   Bank of Tex. v. NXS Constr., Inc., 387 S.W.3d 74, 85 (Tex. App.—Houston
   [14th Dist.] 2012, no pet.). A transferee on inquiry notice of fraudulent
   behavior cannot satisfy the good faith defense without first diligently
   investigating his or her initial suspicions of fraud. GMAG, 592 S.W.3d at 133.
                                A. Record Evidence
          The Magness Parties first argue that we should affirm the district
   court’s judgment in favor of them because the Parties presented extensive




                                         6
Case: 17-11526         Document: 00515594345               Page: 7      Date Filed: 10/08/2020




                                           No. 17-11526


   evidence at trial that they “reasonably” investigated their initial suspicions
   of SIB’s fraud.
           Even assuming, without deciding, that “reasonably” equates to
   “diligently” for the purposes of TUFTA good faith, 1 we are not persuaded
   by the Magness Parties’ argument. The question we must answer for the
   purposes of the Parties’ good faith defense is whether they diligently
   investigated their initial suspicions of SIB’s Ponzi scheme during the time
   period—October 2008—the jury found them to be on inquiry notice. Yet
   they assert:
           Shortly after it was formed [in 2006], and as part of its fiduciary
           obligations to Magness, [the investment committee]
           investigated the Stanford CDs because they were the
           investments about which the [] committee had the least
           existing knowledge. Then, in 2007, [the investment
           committee] asked a third-party consultant (Chuck Wilk), who
           was familiar with non-traditional investments, to further
           investigate the investment . . . . As the world economy roiled in
           the beginning of the mortgage crisis, [the Magness Parties]
           again investigated Stanford in March 2008 by arranging for a
           phone conversation with [SIB’s] President, Juan Rodriguez-
           Tolentino—who later turned out to be a figurehead that did not
           know Stanford was a Ponzi scheme—to assess SIB’s
           investments’ exposure to the mortgage markets. And, even
           after receiving the October 2008 loan transfers at issue here,
           because [the Magness Parties] still held their investments in
           SIB CDs, and had millions of [their] dollars on deposit, in




           1
              Since, as discussed below, the Magness Parties have not shown that they
   diligently investigated SIB’s Ponzi scheme while on inquiry notice, we leave for another
   day the discussion of what actions a party must take to show that they diligently investigated
   fraud for the purposes of a TUFTA good faith defense.




                                                 7
Case: 17-11526      Document: 00515594345           Page: 8   Date Filed: 10/08/2020




                                     No. 17-11526


          January 2009, [they] arranged a further meeting with Stanford
          executives to discuss the health of SIB.
          As indicated by the above-quoted passage, the Magness Parties
   investigated Magness’s investments prior to and after October 2008. And
   instead of investigations into suspected fraud, they were merely inquires by
   the investment committee to inform itself of the nature and health of
   Magness’s investments. The record does not show the Parties accepted the
   fraudulent transfers in good faith.
                              B. Receiver’s Statements
          Next, the Magness Parties argue that the Receiver has conceded that
   they diligently investigated their initial suspicions of SIB’s fraud. The
   Magness Parties rely on two statements from opposing counsel that
   purportedly show that they conducted such an investigation during the
   relevant time period. The first statement was made during the Receiver’s
   opening statement in which counsel said that the Magness Parties asked
   SIB’s president in March 2008: “What exactly is this bank investigated in?”
   and “What strategies is this bank involved in that backs up these certificates
   of deposit?” But, as indicated above, the statement refers to questions that
   the Magness Parties posed to SIB’s president in March 2008, which predated
   the period during which the jury found them to be on inquiry notice by seven
   months. The second statement was made in the Receiver’s objections to the
   Magness Parties’ proposed jury instructions in which counsel asserted:
   “[T]he undisputed facts in this case show that the Magness Defendants . . .
   did investigate the facts that put them on notice of SIB’s fraud or
   insolvency.” But the statement does not conclusively show that this
   investigation occurred when the Magness Parties were found to be on inquiry
   notice (or whether it was conducted diligently). In sum, neither of the cited




                                          8
Case: 17-11526         Document: 00515594345               Page: 9       Date Filed: 10/08/2020




                                           No. 17-11526


   statements demonstrate that they diligently investigated their initial
   suspicions of SIB’s Ponzi scheme while on inquiry notice.
                                     C. Remand for Retrial
           The Magness Parties additionally argue that a remand for retrial is
   necessary since the district court erroneously instructed the jury to
   determine whether an investigation into SIB’s fraud would have been futile
   instead of whether the Parties diligently investigated their initial suspicions
   of the Ponzi scheme. 2 They contend that “the record evidence is more than
   sufficient for a reasonable jury to conclude that the [Magness Parties’]
   investigation was diligent . . . .” But, as discussed above, that evidence is
   nowhere to be found. Not only do the Magness Parties’ citations to the record
   and the Receiver’s statements not support a conclusion that they diligently
   investigated their initial suspicions of SIB’s fraud while on inquiry notice, but
   other parts of the record also support an opposite conclusion. For instance,
   when asked whether he requested additional information from SIB between
   October and December 2008, Magness testified, “I don’t think so.” And
   Magness’s witnesses testified that they did not see a need to inquire into
   whether SIB was committing fraud until several months after the Magness
   Parties were found to be on inquiry notice. The Magness Parties have
   therefore not shown that there is any evidentiary basis for a reasonable jury
   to find that they diligently investigated their initial suspicions of SIB’s fraud




           2
              Curiously, the Magness Parties argue that a new trial is needed because the
   district court erred in providing a futility instruction even though the Parties requested that
   instruction.




                                                 9
Case: 17-11526        Document: 00515594345              Page: 10       Date Filed: 10/08/2020




                                          No. 17-11526


   while on inquiry notice. 3 Thus, any error that the district court committed in
   instructing the jury on a futility exception was harmless. See Rubinstein v.
   Adm’rs of Tulane Educ. Fund, 218 F.3d 392, 404 (5th Cir. 2000) (“Even if an
   instruction erroneously states the applicable law or provides insufficient
   guidance, [we] will not disturb the judgment unless the error could have
   affected the outcome of the trial.”)
           For this reason, we also reject the Magness Parties’ argument that a
   new jury trial is warranted since the Supreme Court of Texas’s response to
   our certified question “is a new pronouncement of Texas law that departs
   from the law the parties and the district court considered in crafting the jury
   instructions.” In support of their argument, the Parties rely on Lang v. Texas
   & Pacific Railway Company, in which we reversed the district court because
   we found that it had erred in refusing to give an instruction in a wrongful
   death action. 624 F.2d 1275, 1280 (5th Cir. 1980). “[R]elying upon the settled
   law in this circuit, the district court [in Lang] refused the proffered charge.
   However, . . . subsequent to the trial and while the appeal was pending, the
   Supreme Court,” in another case, “effectively changed the law in this area.”
   Id. at 1279 (internal citation omitted). Given this intervening Supreme Court
   precedent, we therefore held a new trial was warranted on the issue of
   damages. Id. at 1280. The Magness Parties’ reliance on Lang, however, is
   misplaced because we implicitly concluded there that the district court’s
   error in refusing to give the requested jury instruction was harmful. That is


           3
             The Magness Parties assert that we erroneously concluded in a prior opinion that
   the Parties “did not undertake an investigation prior to accepting the transfers.” See
   GMAG, 925 F.3d at 233. They observe that we predicated this conclusion on a statement
   that “[d]efendants did not perform any inquiry before redeeming their CDs” from SIB, id.
   (quoting Janvey v. Alguire, No. 09-CV-0724, 2016 WL 11271878, at *4 (N.D. Tex. Dec. 21,
   2016)), but that the “[d]efendants” referenced there do not include the Magness Parties.
   Regardless of our reliance on Alguire, the Parties have still not shown that they diligently
   investigated their initial suspicions of SIB’s fraud while on inquiry notice.




                                               10
Case: 17-11526       Document: 00515594345              Page: 11       Date Filed: 10/08/2020




                                         No. 17-11526


   not the case here. Nor does the Magness Parties’ reliance on Robinson v.
   Heilman, 563 F.2d 1304 (9th Cir. 1977), compel a different result. Robinson
   addressed an unrelated issue, namely whether the defendant’s failure to
   object to a jury instruction prevented the defendant from arguing on appeal
   that the instructions violated intervening Supreme Court caselaw. Id. at 1307.
           Furthermore, the Magness Parties have not convinced us that
   depriving them of a second jury trial would violate their Seventh Amendment
   and due-process rights. In support of their argument, the Parties rely on three
   Supreme Court cases. Yet each of these cases is inapposite.
           The first case, Granfinanciera, S.A. v. Nordberg, held that parties who
   have not submitted a claim against a bankruptcy estate under § 548 of the
   Bankruptcy Code have a Seventh Amendment right to a jury trial when sued
   by a bankruptcy trustee to recover an allegedly fraudulent monetary transfer.
   492 U.S. 33, 64 (1989). To the extent that TUFTA is analogous to § 548 of
   the Bankruptcy Code, 4 Granfinanciera stands at most for the proposition that
   actions to recover fraudulent transfers are entitled to be tried before a jury.
   But our inquiry here is not whether the Receiver and the Magness Parties had
   a right to have this case tried by a jury in the first instance. Rather, it is
   whether the Parties are entitled to another jury trial on a specific issue—
   whether they diligently investigated their initial suspicions of SIB’s Ponzi
   scheme while on inquiry notice—when the record indicates that no
   reasonable jury could find for the Parties on that issue. We conclude that they
   are not. The Seventh Amendment does not require us to remand for a new




           4
              A proposition that itself is questionable. See GE Capital Commercial, Inc. v.
   Worthington Nat’l Bank, 754 F.3d 297, 312 n.21 (5th Cir. 2014) (“Certain authorities
   indicate that § 548 is not necessarily substantively congruent with state-law counterparts,
   despite a common ancestry.”).




                                               11
Case: 17-11526      Document: 00515594345             Page: 12     Date Filed: 10/08/2020




                                       No. 17-11526


   trial when the verdict cannot be sustained on the trial record. See Weisgram
   v. Marley Co., 528 U.S. 440, 449–50 (2000).
          The second case relied upon by the Magness Parties, Byrd v. Blue
   Ridge Rural Electric Co-op., Inc., observes that the Seventh Amendment
   “assigns the decisions of disputed questions of fact to the jury.” 356 U.S.
   525, 537 (1958). But, as noted above, we have no disputed question of fact on
   whether the Parties diligently investigated their initial suspicions of SIB’s
   fraud while on inquiry notice.
          The third case upon which the Magness Parties rely—Philip Morris
   USA v. Williams—notes that due process provides parties with “an
   opportunity to present every available defense.” 549 U.S. 346, 353 (2007)
   (quoting Lindsey v. Normet, 405 U.S. 56, 66 (1972)). Yet the Parties have had
   an opportunity to establish the affirmative defense available to them—good
   faith—and so we would not violate the Parties’ due-process rights in forgoing
   a second jury trial.
          Consequently, the Magness Parties have not shown that the Seventh
   Amendment or due process requires us to remand for another jury trial.
                          D. Completeness of the Existing Record
          Finally, the Magness Parties contend that we cannot render a decision
   in favor of the Receiver without a jury finding “as to when [the Magness
   Parties] first—or initially—had suspicions [of SIB’s fraud] or when [they]
   became charged with inquiry notice.” Yet requiring a jury to make these
   additional findings is not needed for us to adjudicate this case. As the
   Magness Parties concede, “the determination of whether one is on inquiry
   [notice] is measured by all things known at the time of transfer.” See GMAG,
   592 S.W.3d at 130 (“Whether inquiry notice exists is determined at the time
   of the transfer . . . .”). The Parties do not dispute—nor could they—that the
   fraudulent transfers at issue occurred in October 2008. So, the relevant




                                           12
Case: 17-11526     Document: 00515594345           Page: 13   Date Filed: 10/08/2020




                                    No. 17-11526


   finding, which we have, is that the Magness Parties were on inquiry notice
   during this time period. And the Magness Parties have not shown that they
   diligently investigated their suspicions (initial or otherwise) of SIB’s Ponzi
   scheme while on inquiry notice. Hence, they have not demonstrated that, as
   a matter of law, we cannot render a decision in favor of the Receiver based on
   the existing record.
                                IV. CONCLUSION
          For the foregoing reasons, we REVERSE the district court’s
   judgment and RENDER judgment in favor of the Receiver.




                                         13